Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Election/Restrictions
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10 and 12-21, drawn to a method for inhibiting T cell proliferation in a subject in need thereof comprising administering to the subject a therapeutically effective amount of a RASGRP1 inhibitor.
Group II, claim(s) 11, drawn to a method for screening a plurality of test substances useful for inhibiting T cell proliferation in a subject in need thereof.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a method for inhibiting T cell proliferation in a subject in need thereof comprising administering to the subject a therapeutically effective amount of a RASGRP1 inhibitor, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hartzell et al. (Sci. Signal. 2013; 6:21, as in IDS).  As found in the International Search Report, the Invention of the Group I was found to have no special technical feature that defined the contribution over the prior art of Hartzell et al. (Sci. Signal. 2013; 6:21, as in IDS). Hartzell et al. teach a method for inhibiting T cell proliferation in a subject in need thereof comprising administering to the subject a therapeutically effective amount of a RASGRP1 inhibitor, shRNA of RASGRP1 (p. 2; p. 14-15), which meets the limitation of the claim 1. Therefore, claim 1 is anticipated by Hartzell et al.. Since the 1st claimed invention has no special technical feature, it cannot share a special technical feature with the other claimed inventions. Thus, Applicant’s inventions do not contribute a special technical feature when view over the prior art, they do not have a single inventive concept and so lack unity of invention.
Groups I-II lack unity of invention because the groups do not share the same or corresponding technical feature. Group I is directed to a technical feature of a method for inhibiting T cell proliferation in a subject in need thereof. Group II is directed to a technical feature of a method for screening a plurality of test substances useful for 

Species Election
5.	This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A. diseases recited in claims 2-10 and 12-21: 
A) T cell lymphoproliferative disease: lymphoblastic lymphomas mature or peripheral T cell neoplasms T cell prolymphocytic leukemia, T-cell granular lymphocytic leukemia, aggressive NK-cell leukemia, cutaneous T cell lymphoma anaplastic large cell lymphoma, T cell type lymphoma, enteropathy- type T cell lymphoma, Adult T-cell 
	B) autoimmune inflammatory disease: arthritis, rheumatoid arthritis, acute arthritis, chronic rheumatoid arthritis, gouty arthritis, acute gouty arthritis, chronic inflammatory arthritis, degenerative arthritis, infectious arthritis, Lyme arthritis, proliferative arthritis, psoriatic arthritis, vertebral arthritis, and juvenile-onset rheumatoid arthritis, osteoarthritis, arthritis chronica progrediente, arthritis deformans, polyarthritis chronica primaria, reactive arthritis, and ankylosing spondylitis, inflammatory hyperproliferative skin diseases, psoriasis, x-linked hyper IgM syndrome, urticarial, polymyositis/dermatomyositis, juvenile dermatomyositis, toxic epidermal necrolysis, scleroderma, systemic scleroderma, sclerosis, systemic sclerosis/multiple sclerosis (MS), spino-optical MS, primary progressive MS (PPMS), relapsing remitting MS (RRMS), progressive systemic sclerosis, atherosclerosis, arteriosclerosis, sclerosis disseminate, ataxic sclerosis, inflammatory bowel disease (IBD), Crohn's disease, colitis, ulcerative colitis, colitis ulcerosa, microscopic colitis, collagenous colitis, colitis polyposa, necrotizing enterocolitis, transmural colitis, autoimmune inflammatory bowel disease, pyoderma gangrenosum, erythema nodosum, primary sclerosing cholangitis, episcleritis, respiratory distress syndrome, adult or acute respiratory distress syndrome (ARDS), meningitis, inflammation of all or part of the uvea, iritis, choroiditis, an autoimmune hematological disorder, rheumatoid spondylitis, sudden hearing loss, an IgE-mediated disease, encephalitis, Rasmussen's encephalitis, limbic and/or brainstem encephalitis, uveitis, anterior uveitis, acute anterior uveitis, granulomatous uveitis, nongranulomatous uveitis, phacoantigenic uveitis, posterior uveitis, autoimmune uveitis, 
	C) allergic disorder recited in claim 6;
D) organ transplant: heart, kidney, lung, liver, pancreas, pancreatic islets, brain tissue, stomach, large intestine, small intestine, cornea, skin, trachea, bone, bone marrow, muscle, bladder recited in claims 7-10;
E) psoriasis: plaque psoriasis, gutatte psoriasis, pustular psoriasis, or psoriasis of the nails recited in claim 12;
F) dermatitis is contact dermatitis, chronic contact dermatitis, allergic dermatitis, allergic contact dermatitis, dermatitis herpetiformis, or atopic dermatitis recited in claim 13;
G) urticarial: chronic allergic urticarial, chronic idiopathic urticaria, or chronic autoimmune urticarial recited in claim 14;
H) IgE-mediated disease: anaphylaxis, allergic rhinitis and atopic rhinitis recited in claim 15;
I) multiple organ injury syndrome: secondary to septicemia, trauma or hemorrhage recited in claim 16;

K) alveolitis: allergic alveolitis or fibrosing alveolitis recited in claim 18;
L) cyclitis: chronic cyclitis, heterochronic cyclitis, iridocyclitis, or Fuch's cyclitis recited in claim 19;
M) sinusitis: purulent sinusitis, nonpurulent sinusitis, acute sinusitis, chronic sinusitis, ethmoid sinusitis, frontal sinusitis, maxillary sinusitis, or sphenoid sinusitis recited in claim 20;
N) eosinophil-related disorder: eosinophilia, pulmonary infiltration eosinophilia, eosinophilia-myalgia syndrome, Loffler's syndrome, chronic eosinophilic pneumonia, tropical pulmonary eosinophilia, bronchopneumonic aspergillosis, aspergilloma, or granulomas containing eosinophils recited in claim 21.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims 
6.	The claims are deemed to correspond to the species listed above in the following manner:

i. If Group I or II is elected, Applicant is required under PCT Rule 13.2 to elect a single disclosed species of disease set forth above and as recited in claims 2-10 and 12-21 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
i) If the category of T cell lymphoproliferative disease is elected, Applicant is required under PCT Rule 13.2 to further elect a single disclosed species of T cell lymphoproliferative disease set forth above and as recited in claims 2-3 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
	ii) If the category of autoimmune inflammatory disease is elected, Applicant is required under PCT Rule 13.2 to elect a single disclosed species of autoimmune inflammatory disease set forth above and as recited in claims 4-5 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
iii) If the category of organ transplant is elected, Applicant is required under PCT Rule 13.2 to elect a single disclosed species of organ transplant set forth above and as recited in claims 4-5 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
iv) If psoriasis is elected, Applicant is required under PCT Rule 13.2 to elect a single disclosed species of psoriasis set forth above and as recited in 
v) If dermatitis is elected, Applicant is required under PCT Rule 13.2 to elect a single disclosed species of dermatitis set forth above and as recited in claim 13 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
vi) If urticaria is elected, Applicant is required under PCT Rule 13.2 to elect a single disclosed species of urticaria set forth above and as recited in claim 14 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
vii) If IgE-mediated disease is elected, Applicant is required under PCT Rule 13.2 to elect a single disclosed species of IgE-mediated disease set forth above and as recited in claim 15 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
viii) If multiple organ injury syndrome is elected, Applicant is required under PCT Rule 13.2 to elect a single disclosed species of multiple organ injury syndrome set forth above and as recited in claim 16 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
ix) If channelopathy is elected, Applicant is required under PCT Rule 13.2 to elect a single disclosed species of channelopathy set forth above and as recited in claim 17 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
 set forth above and as recited in claim 18 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
xi) If cyclitis is elected, Applicant is required under PCT Rule 13.2 to elect a single disclosed species of cyclitis set forth above and as recited in claim 19 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
xii) If sinusitis is elected, Applicant is required under PCT Rule 13.2 to elect a single disclosed species of sinusitis set forth above and as recited in claim 20 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
xiii) If eosinophil-related disorder is elected, Applicant is required under PCT Rule 13.2 to elect a single disclosed species of eosinophil-related disorder set forth above and as recited in claim 21 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

The following claim(s) are generic: Claims 1 and 11.

7.	The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: These species lack unity of invention because these species do not share the same or corresponding technical feature. The technical features of these species are different because they are .

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.

8.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Chang-Yu Wang
November 7, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649